The Chief Justice
delivered the opinion of the court.
This is a writ of error to a judgment quashing an execution and sale, and the subsequent proceedings thereon. We can perceive no error apparent on the face of the execution, and if it were quashed for matter de hors the record, the motion to quash should have been founded on a notice to the plaintiff in the execution, unless the want of notice had been waived by an appearance; but in this case there was no notice to the plaintiff, nor was there any appearance on his part.
Judgment reversed with costs.